UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6696


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WEBSTER DOUGLAS WILLIAMS, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, Chief District Judge. (4:12-cr-00969-RBH-1)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Webster Douglas Williams, III, Appellant Pro Se. Lauren L. Hummel, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Webster Douglas Williams, III, appeals the district court’s order denying his

motion for disqualification and recusal, pursuant to 28 U.S.C. §§ 144, 455(a) (2018). On

appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Williams’ informal brief does not challenge the basis for the district

court’s disposition, he has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”).   Accordingly, we affirm the district court’s order.    We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2